10-23 (L)
         Lin v. Holder




                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                PIERRE N. LEVAL,
11                     Circuit Judges.
12       _____________________________________
13
14       XIU LAN LIN V. HOLDER                                  10-23 (L)
15       A077 308 988                                           10-2069 (Con)
16       _____________________________________
17
18       LI XIN LIN v. HOLDER,                                  10-534
19       A070 908 317
20       _____________________________________
21
22       ZHOU LIN NI v. HOLDER,                                 10-1018
23       A076 101 338
24       _____________________________________
25
26       JING LING LIU v. HOLDER,                               10-1326
27       A077 341 431
28       _____________________________________
29       JIAN X. HUANG v. HOLDER,                               10-2421 (L)
30       A070 903 598                                           10-4722 (Con)
         05212012-19-25
 1   _____________________________________
 2
 3   XU CHAN LIN v. HOLDER,                      10-3123
 4   A078 016 200
 5   _____________________________________
 6
 7   DE MEI CHEN-ZHEN v. HOLDER,                 11-2000
 8   A079 741 497
 9   _____________________________________
10
11           UPON DUE CONSIDERATION of these petitions for review of

12   Board of Immigration Appeals (“BIA”) decisions, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petitions for review

14   are DENIED.

15           Each of these petitions challenges a decision of the

16   BIA either affirming a decision of an Immigration Judge

17   (“IJ”) denying a motion to reopen or denying a motion to

18   reopen or reconsider in the first instance.     The applicable

19   standards of review are well-established.     See Jian Hui Shao

20   v. Mukasey, 546 F.3d 138, 168-69 (2d Cir. 2008); see also

21   Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006).

22           Petitioners, all natives and citizens of China, filed

23   motions to reopen or reconsider based on their claims that

24   they fear persecution because they have had one or more

25   children in the United States, which they contend is in

26   violation of China’s population control program. For largely

27   the same reasons as this Court set forth in Jian Hui Shao,

     05212012-19-25                  2
 1   546 F.3d 138, we find no error in the agency’s decisions.

 2   See id. at 158-72.

 3           In Xiu Lan Lin v. Holder, Nos. 10-23 (L), 10-2069

 4   (Con), and Zhou Lin Ni v. Holder, No. 10-1018, the BIA did

 5   not err in declining to credit individualized and

 6   unauthenticated evidence in light of underlying adverse

 7   credibility determinations.           See Qin Wen Zheng v. Gonzales,

 8   500 F.3d 143, 146-47 (2d Cir. 2007).          In De Mei Chen-Zhen v.

 9   Holder, No. 11-2000, although the BIA erred in stating that

10   the IJ had found petitioner not credible in his underlying

11   proceedings in 2003 and declining to credit the authenticity

12   of his evidence on that basis, remand would be futile

13   because the BIA’s alternative bases for finding petitioner’s

14   evidence insufficient to warrant reopening were not in

15   error.           See Shunfu Li v. Mukasey, 529 F.3d 141, 150 (2d Cir.

16   2008) (finding that remand is futile when the Court can

17   confidently “predict that the agency would reach the same

18   decision absent the errors that were made” (internal

19   quotation marks and citations omitted)); see also Jian Hui

20   Shao, 546 F.3d at 158-72.

21           For the foregoing reasons, these petitions for review

22   are DENIED.          As we have completed our review, any stay of

23   removal that the Court previously granted in these petitions
     05212012-19-25                        3
1   is VACATED, and any pending motion for a stay of removal in

2   these petitions is DISMISSED as moot.   Any pending request

3   for oral argument in these petitions is DENIED in accordance

4   with Federal Rule of Appellate Procedure 34(a)(2), and

5   Second Circuit Local Rule 34.1(b).

6                              FOR THE COURT:
7                              Catherine O’Hagan Wolfe, Clerk
8
9




    05212012-19-25               4